 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlcoholics Anonymous World Services, Inc. andGerald Evans and Anibal Andujar. Cases 2-CA-21790 and 2-CA-21792April 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn October 20, 1987, Administrative Law JudgeArthur A. Herman issued the attached decision.The General Counsel filed exceptions and a sup=porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 and1 The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find that *bile thejudge made several factual misstatements concerning inconsistencies be-tween the testimony of the General Counsel's witnesses at the hearingand their respective affidavits given to a Board agent, there is insufficientbasis to reverse the judge's findings.Specifically, concerning employee Anibal Andujar, the judge foundthat contrary to Andujar's testimony, his affidavit made no reference toShipping Department and Mailroom Manager Mike Berg asking himwhether he attended union meetings, or where the meetings were held,or who else attended the meetings. Andujar's affidavit is in evidence. Itshows that, consistent with his testimony, Andujar stated that Berg some-times asked him if he was going to a union meeting that night. However,as the judge found, Andujar did not mention in his affidavit either thatBerg asked him where the meetings were held or who attended.At another point in his decision the judge found that while accusationsregarding unlawful interrogation, threats, and intimations of surveillanceby Berg were elicited at the hearing from Andujar and employees GeraldEvans and Leo Alexander, "not one of these witnesses included these al-legations in his affidavit to the Board." Concerning Andujar, the judge isin error regarding the one incident of interrogation noted above. Thejudge also ignored statements in Andujar's affidavit consistent with histestimony that Berg, inter alia, threatened more onerous working condi-tions and castigated lam for being disloyal. However, the judge correctlyfound that there is nothing in the affidavit with respect to the other inci-dents of alleged interrogation mentioned above, as well as an allegedthreat of discharge. In addition, while Andujar testified at the hearingthat in the course of a conversation about the Union, Berg said, "Andu-jar, don't listen to the horse's ass, listen to the head," this statement doesnot appear in Andujar's affidavit. Concerning Evans, it is impossible todetermine from the record whether the accusations he made at the hear-mg regarding interrogation, threats, and intimations of surveillance byBerg appeared in Evan's affidavit, because Evans was not challenged oncross-examination regarding such differences between his testimony andhis affidavit on these matters and his affidavit is not in evidence. Con-cerning Alexander, the record establishes that Alexander gave two affida-vits to the Regional Office, one during the investigation of a related rep-resentation case and one during the investigation of the instant case. Onlythe affidavit given in the representation case is before us in this case. Thejudge's statement is correct to the extent that the affidavit in evidence,the one given during the investigation of the representation case, does notcontain any reference to the testimony he gave at the hearing regardinginterrogations and threats by Berg. On cross-examination, Alexander wasasked about inconsistencies between statements in the unfair labor prac-.conclusions2 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.nee case affidavit and his testimony on the subject of Berg's questionsabout attending union meetings. The record does not reveal whether tes-tunony given by Alexander at the hearing regarding threats and other in-terrogations by Berg are mentioned in this unfair labor practice case affi-davit. Thus, as we are unable to confirm the judge's statement that Alex-ander had not included these allegations in the affidavit(s) he gave, we donot rely on this aspect of the judge's credibility analysis. However, giventhe inconsistencies that do exist and, more importantly, the judge's de-meanor-based crediting of Berg over the General Counsel's witnesses, weadopt the judge's credibility findings.2 The General Counsel excepts to the judge's failure to discuss or passon the complaint allegation that the Respondent violated Sec. 8(a)(1) and(3) of the Act by imposing more onerous and rigorous terms and condi-tions of employment on employees after the advent of the Union by morestrictly enforcing its attendance policy of "red-circling" the late arrival ofemployees on its timesheets. We have reviewed the evidence, includingthe tnnesheets of the shipping and receiving department and mailroom,and find the evidence insufficient to show that there was in fact any sig-nificant difference in the Respondent's enforcement of its attendancepolicy. Accordingly, we dismiss this complaint allegation.Gwynne A. Wilcox, Esq., for the General Counsel.Arthur R. Kaufman, Esq. (Kaufman, Franlc, Schneider <IRosensweig; P.C.), for the Respondent.DECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge. OnJuly 21, 1986, Gerald Evans, an individual, filed a chargeagainst Alcoholics Anonymous World Services, Inc. (Re-spondent) in C'Ase 2-CA-21790, and on July 22, 1986,Anibal Andujar, an individual, filed a charge against Re-spondent in Case 2-CA-21792. Both charges allegedwrongful discharge. On September 30, 1986, the Region-al Director for Region 2 issued an order further consoli-dating cases, amended consolidated complaint, and noticeof hearing, which combined the two cases cited abovewith two other cases that had been previously filed in-volving one Robert Hughie, an individual, who was alsoemployed by Respondent.' In addition to the allegationsregarding Hughie, the consolidated complaint allegedthat Respondent discharged Evans and Andujar becauseof their support for Warehouse and Production Employ-ees Union, Local 210, AFL-CIO, OPEIU (Local 210);numerous specific 8(a)(1) violations were also alleged.Respondent responded denying the pertinent allegations.On October 24, 1986, a second amended consolidatedcomplaint and notice of hearing issued, which added afurther allegation of Section 8(a)(1) involving a warningletter to Andujar. This too was denied by Respondent.The entire case was tried before me on November 24-26, and December 1-3, 1986, at New York, New York.1 The two cases involving Huglaie are Cases 2-CA-21568-1 and 2-CA-2l568--2.288 NLRB No. 71 ALCOHOLICS ANONYMOUS WORLD SERVICES583On August 12, 1987, I was advised by all interested par-ties that Hughie wished to settle his cases with Respond-ent and withdraw his charges, and that no party opposedthe settlement. Whereupon I signed an order approvingthe non-Board settlement for Hughie and I severedHughie's Cases 2-CA-21568-1 and 2-CA-21568-2, pre-serving, however, whatever evidence I deemed usefulfor reaching my conclusions regarding Evans and Andu-jar, and the 8(aX1) allegations. And, on August 20, 1987,I dismissed the complaints in Cases 2-CA-21568-1 and2-CA-21568-2. Thus, on the record as its pertains toEvans and Andujar and the 8(a)(1) allegations, includingmy observation of the demeanor of the witnesses, andafter due consideration of the briefs filed by counsel forthe General Counsel and Respondent, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York not-for-profit corporation, isengaged in the sale and distribution of books, pamphlets,and other literature relating to alcoholism recovery. An-nually, Respondent derives gross revenues in excess of$500,000 and, annually, Respondent ships goods and ma-terials valued in excess of $50,000 directly to points out-side the State of New York. Based on these facts, whichRespondent admits, I find that Respondent is, and hasbeen at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. LABOR ORGANIZATIONThe consolidated complaint alleges, Respondentadmits, and I find that Local 210 is, and has been at alltimes material, a labor organization within the meaningof Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background Events Involving Robert.Hughie,Local 210's Organizing Campaign, and theRepresentation ProceedingRespondent's shipping and receiving department andits mail department are located on the sixth floor of Re-spondent's premises. In January 1976, Robert Hughiewas hired by Respondent as a clerk in its shipping andreceiving department. In 1977, Hughie was promoted tothe position of supervisor of the shipping and receivingdepartment. As supervisor, Hughie ordered all suppliesfrom vendors, monitored the workload, made recommen-dations to his supervisor, Shirley Grant, the personnel di-rector, on hiring and working overtime, kept the time-sheets, and took part in management discussions involv-ing employees' raises and disciplining of employees.2 In1982 his job function changed in that he no longer or-dered supplies from vendors but now notified otheroffice personnel of the stock on hand, and they did the2 Hughie had his own office in the department, and on the door of hisoffice was a sign, "Robert Hughie, Manager, Shipping and Receiving De-partment."ordering. However, in all other respects his job remainedthe same.In April 1985, Hughie was asked to attend a manage-ment meeting. Shirley Grant•personnel manager, EdGordon•director of finance, John Bragg•general man-ager, and Frank Smith•supervisor of the mailroom,were present. Hughie and Smith were told that MikeBerg was being hired as manager of both the shippingdepartment and mailroom; that Berg was to start the fol-lowing week; and that Hughie and Smith would be re-sponsible to Berg. According to Hughie, with the hiringof Berg, Hughie no longer did the receiving nor the or-dering of supplies, nor the taking of inventory; and hehad no input on hiring or raises. Hughie no longer re-ported to Shirley Grant; he reported to Berg. Needlessto say, Hughie was very unhappy with the hiring ofBerg because in fact he had been shunted aside to makeroom for a newly hired employee to take his job.The record establishes that sometime in October 1985Hughie, on behalf of himself and several other employ-ees, contacted Local 210 by telephone and expressedtheir interest in joining a union. In response, Local 210sent authorization cards to Hughie. On November 25,1985, Dominick Formisano, Local 210's president, visitedHughie on the job and gave him more cards to distributeto the employees. On December 2, 1985, a meeting ofRespondent's shipping department employees and mail-room employees was held at Local 210's office. Accord-ing to Hughie, there were about nine employees in theshipping department and five in the mailroom, andalmost all attended the meeting and signed authorizationcards.On December 4, 1985, Local 210 sent a mailgram toRespondent requesting recognition of the employees inthose two departments. On December 9, 1985, Local 210filed a petition with the Board seeking to represent a unitof those employees. Inasmuch as Respondent questionedthe supervisory status of Hughie and the appropriatenessof the unit, a 2-day hearing was held at Region 2, andHughie testified at the hearing. On January 23, 1986, theRegional Director for Region 2 issued his Decision andDirection of Election in which he found the unit soughtto be appropriate, and directed an election therein. Healso found that Hughie was no longer a supervisor andthat therefore he was eligible to vote in the election. OnFebruary 27, 1986, an election was held but the ballotswere impounded because of an appeal by the Employer.The Board, by Order on September 17, 1986, affirmedthe Regional Director's decision that Hughie was not asupervisor; but, contrary to the Regional Director, theBoard found that only an overall unit of all the Employ-er's clerical employees constituted an appropriate unitand it, therefore, vacated the election. Inasmuch as theunit found appropriate was much larger than the onesought, Local 210 was given additional time to submit anadequate and sufficient showing of interest. The instantrecord is void of any further reference to the representa-tion proceeding, and so, I assume that no further show-ing of interest was presented by Local 210 and no elec-tion took place thereafter. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Anibal AndujarAndujar was hired by Respondent on September 30,1985, as a shipping clerk in the shipping department. Mi-chael Berg, Respondent's manager of the shipping, re-ceiving, and mail department, had supervised Andujar athis previous job, and had persuaded Andujar to leave itto come to work for Respondent.Andujar testified that he first heard about a union inNovember-December 1985, that he signed an authoriza-tion card eni December 4, 1985, and that he, along withpractically all the employees in shipping and mailroom,attended about two or three meetings at the Union'soffice. Andujar stated that prior to his signing a unioncard, Berg asked him on a few occasions whether heknew about any union meetings, where the meetingswere being held, and whether employees attended themeetings. To all of this Andujar responded that he didnot know. Andujar further stated that about 2 weeksafter he signed the union card Berg called him into hisoffice and asked him if he had signed a card. Andujar re-sponded affirmatively and asked Berg if he thought itwas wrong.3 Berg told him, "yes," because he hadbrought Andujar in, that Andujar owed him for the job,and that therefore Andujar should be on Berg's side.Andujar testified that shortly after he had signed hisunion card Berg began calling him "Traitor" or "Bene-dict Arnold," and making jokes about Andujar's PuertoRican nationality. Berg kept this up, doing this repeated-ly in front of other employees, until Andujar angrily lethim know that he resented it. On that same day, whichwas before the election, Berg told other employees inAndujar's presence that Andujar would be the first em-ployee to go. Also prior to the election, according toAndujar, Berg tried to convince Andujar to vote againstthe Union, telling him that if the Union won the electionthe employees would no longer be able to play theirradio on the job, they would not get personal telephonecalls, and carfare money they previously received whenthey worked overtime would no longer be forthcoming.On March 3, 1986, Berg gave Andujar a warningletter that referred to Andujar's use of vulgar and ob-scene language in the shipping department while employ-ees from other departments or visitors were present.Berg stated in the letter that on February 28, 1986, heoverheard Andujar use profanity while a tour of visitorswas going through the shipping department. The letterwarns Andujar that a repeat of such action will result inhis discharge.4 Andujar testified that all the employees,including Berg, used curse words from time to time, andthat he had never been warned before or spoken toabout it. About 3 weeks later, according to Andujar,Berg called him into his office, thanked him for not curs-ing, and said, "Let's forget it and let's work togethernow."Robert Cubelo, Respondent's production manager andBerg's supervisor, testified that in the latter part ofMarch or early April 1986, while he and two sales repre-sentatives from a company doing work for Respondent3 On cross-examination, Andujar stated that he was not asked by Berg,but volunteered the information to Berg that he had signed a union card.4 See G.C. Exh. 9.were in the shipping department, Cubelo heard Aiidujaruse disgusting and profane language in a loud voice.Cubelo apologized to the representatives and reportedthe incident to Berg.On April 22, 1986, Andujar had an argument withFrank Giorgio, a unit leader in the shipping department.According to Andujar, Berg had given Andujar a specialorder to do when Giorgio asked Andujar to help himwith some boxes. Andujar refused, telling Giorgio thathe had to complete the job for Berg. Again, according toAndujar, Giorgio started to scream, "Are you refusingan order?" So Andujar screamed back, "Yes, of course,I'm refusing an order." Berg witnessed the incident andhe called Giorgio into his office. After Giorgio left hisoffice, Berg called Andujar in and asked Andujar for anexplanation. Berg than told Andujar to calm down, gohome, and report to work the next day. Andujar protest-ed but Berg insisted. As Andujar was leaving, Giorgiotold him he was sorry and asked Andujar to help himput some boxes on the elevator. Andujar helped and left.The next day, Cubelo called Andujar into his office;Berg was present. Cubelo gave Andujar his final pay-check and a letter notifying Andujar that he was termi-nated due to insubordination.6 Cubelo testified that at notime was he aware of Andujar's union activity.On cross-examination of Andujar, counsel for Re-spondent elicited the fact that nowhere in Andujar's affi-davit, given to a Board agent, does Andujar make refer-ence to Berg asking him whether he attended unionmeetings, or where the meetings were held, or who elseattended the meetings. Also, no mention is made in An-dujar's affidavit about Berg's alleged threat to dischargeAndujar'S before any other employee.6Berg testified that he first became aware of the factthat the employees were attempting to organize when heheard conversations among the employees sometime inOctober-November 1985. Berg stated that he had a con-versation with Andujar in his office in November 1985,in which Andujar asked Berg what his feelings were re-garding the Union. Berg claimed he was noncommital.In December 1985 or January 1986, Berg held a meetingof the employees at which he told them of his prior ex-perience with a union. He related that under a unioncontract employees and management had to adhere tocertain rules•breaks and lunch periods were fixed; noradios were allowed; timeclock, rather than timesheets,were used; excessive absenteeism could result in termina-tion; a dress code existed, etc. Berg admitted that ononly one occasion, while Andujar stood next to Hughieon the floor of the shipping department, and Hughie puthis arm around Andujar saying, "This is my boy." Bergwalked by and said, "A Benedict Arnold."Berg stated that early in February 1986 he spoke toAndujar about the latter's use of profane and obscenelanguage, and asked him to curb it. However, in thelatter part of February, while a tour of visitors was beingconducted through the department, Andujar used vileand disgusting language, loud enough for the visitors to5Giorgio was not called as a witness by either party.6 Berg denies making such a threat. ALCOHOLICS ANONYMOUS WORLD SERVICES585^hear it. This was the incident that prompted the issuanceof the warning letter to Andujar on March 3, 1986.As stated above, Berg witnessed the Andujar-Giorgiodispute on April 22, 1986. He testified as follows:A. I was in the shipping department getting adrink of water. Frank Giorgio was standing ap-proximately ten feet to my right at his position inthe department. The water fountain is basicallyright behind him and I heard him say, "Anibal,could you please give me a hand with these boxes?They have to be moved into storage." And Anibalsaid, "I'm not going to do it" in a loud voice.At that point, I•I wasn't far away from Frank,so I just stood there to hear what was going on.Anibal again was asked by Frank to please help himwith the cartons. Anibal said again that I'm not.Frank said, "Are you refusing to do an instruction?"Anibal said, "You can go f•k yourself and I'm notgoing to do anything you say" and proceeded towalk to his area where he was working.At that point, I walked over to Frank Giorgioand T said to him, "Is there a problem, Frank?" Hehesitated for a second and said, "Yes, there is." Isaid, "Would you like to make a report?", and hesaid yes, he would.He proceeded into my office where he handedme a document of the actions of Anibal Andujarand his insubordination to perform a required func-tion of Frank Giorgio.Q. And what did you do?A. At that point, I made a recommendation toterminate Anibal's employment, based on insubordi-nation.The next day Andujar was terminated.C. Gerald EvansEvans came to work for Respondent as a mail clerk onNovember 14, 1985. Evans, like Andujar, attended mostof the union meetings that were held at the union office,and he signed a union authorization card on December 2,1985, at the first union meeting.Evans' starting salary was $200 per week. On January1, 1986, he was given a raise to $213 per week and Bergpromised him another raise in June. However, accordingto Evans, Berg reneged on his promise and told Evans inJanuary that no one was getting a raise because theUnion was coming in.Evans testified that Berg warned him on several occa-sions for having conversations with Hughie in the ship-ping department. In fact, the last such warning resultedin an official reprimand dated April 29, 1986, whichthreatened future action if Evans did not correct the situ-ation.7Evans related an incident that he overheard in lateJanuary or early February 1986, in which he heard Bergcall Andujar a traitor and threatened Andujar with dis-charge.7 G.C. Exh 13Evans further testified that about 2 weeks before theelection Berg called Evans into his office and questionedhim regarding what benefits he thought the Union couldget for him. After Evans responded, Berg told him thatRespondent was watching the employees very carefully.About a week later when Berg questioned Evans aboutwhat had transpired at a recent union meeting and Evansdid not respond, Berg told Evans that Respondent wouldbe very strict if a union got in.Evans stated that on Friday, July 18, 1986, he reportedfor work at 8:55 a.m. but did not remember to sign in.' He reminded himself about 11 a.m. and then signed in 9a.m. About 2 p.m. while Evans was doing routine tasks,and while he was sitting to rest a bad back,8 Cubelo andGordon entered the shipping department. According toEvans, the following occurred:I told Ronnie Shelton that they were there becausehe was like sitting down doing nothing. Then hegot up and started moving. My back started tobother me again and I went into•it was Mike's oldoffice that he had moved out where we kept ourlabels and stuff. I was just looking to see whatamount of labels we had on hand and my back wasbothering me and I sat down in a chair.I sat there a few minutes and then Bob Cubelo andEd Gordon came in, turn on the lights because thelight was out and the door was open. They turnedon the light and they started looking at the labels,the ones I had just finished reviewing. I stood upand Bob Cubelo told me to sit back down and theyleft.Later on during that day my back kept nagging meand bothering me and it was hurting really bad. Iwanted to go home Mike wasn't there and FrankSmith wasn't there. So I telephone Bob Cubelo's ex-tension and I didn't get an answer. Nobody an-swered the phone.†Then I told Ronnie Shelton [a fellow employee]•he was the next man I knew to tell in my depart-ment that I wanted to go home. He said he didn'tcare. Then I thought I'd double check and I wentto the other side of the department. I went to theshipping department and I told Aubrey Perera [pho-netic] and other employees that I needed to gohome, my back was hurting. No one responded.Evans testified that neither Berg nor Frank Smith, theunit leader, came to work that day, and that he left at3:40 p.m. On Monday, July 21, 1986, Evans was calledinto Cubelo's office, given a termination letter," and8 Evans testified that he had hurt his back on June 7, 1986, and wasout of work for about a week. He produced two doctor's notes recom-mending light duty when he returned to work.9 On cross-examination, Respondent got Evans to admit that eventhough Evans knew Cubelo's office was on the eighth floor, he made noattempt to go to the eighth floor to notify someone that he was leavingthe building." G.C. Exh. 14. 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtold to leave. The letter advised Evans that he was beingterminated because, despite prior warnings, he was foundsleeping on the job and general poor performance. Oncross-examination, Evans admitted that he received anotice from Respondent in March 1986 pointing up thefact that he had an excessive amount of days absent fromthe job, and threatening further action if his attendancerecord did not improve." Evans also admitted that inApril 1986 he received a warning notice for sleeping onthe job, but that it was his contention that he was on abreak. In addition, Evans received an oral warning fromBerg for being on the telephone eight times in 1 day.Cubelo testified that on July 18, 1986, because neitherBerg nor Smith came to work, he, Cubelo, had to unlockthe mailroom at 9 a.m. to let the employees in to work.He noticed that neither Evans nor Shelton were present,and that neither showed up when he left the departmentat 9:25 a.m. Cubelo further stated that at 1:40 p.m. thatsame day he and Gordon had occasion to go to the mail-room where they found Evans asleep in a small office.12Cubelo inquired as to Evans' lunch hour and found outthat Evans went to lunch between 12 and 1 p.m. And so,Cubelo went back to the mailroom about 3:30 p.m. tospeak to Evans, but Evans was gone for the day. Cubelocame down again to the mailroom at 4:10 p.m. but Evanswas not there and Shelton was leaving. Cubelo thenchecked the timesheet and learned that although Evanswas not on the job at 9 a.m., he had signed in at 9 a.m.,and had not signed out at all. Also, Cubelo noticed thatalthough Shelton had not been present at 9 a.m., thetimesheet showed him signed in at 9 a.m., and despite thefact that Cubelo saw Shelton leave at 4:10 p.m., the time-sheet had him signed out at 4:45 p.m. Cubelo decided toterminate Evans and reprimand Shelton. Cubelo testifiedthat at no time was he aware of Evans being involved inany union activity.Berg testified that he never had a one-on-one conver-sation with Evans regarding the Union; that he nevercalled Evans into his office for the express purpose ofdiscussing the Union; that he never asked Evans what hethought the Union could do for him or what happenedat union meetings; and that he never told Evans that Re-spondent had the employees in the mailroom and ship-ping department under a microscope. Berg recalled anincident in which he was walking through the mailroomand noticed the employees standing around and talkingwhen they should be working. Whereupon, he casuallyremarked, "What's this, guys, a union meeting? Let's getback to work," and continued on his way. Berg statesthat that was the only time he ever used the term,"union meeting." Berg further testified that at the timehe handed Evans a warning notice regarding absenteeism(see fn. 11, supra), he discussed sick time with him, butat no other time except at the general meeting discussedabove. Berg recalled Hughie showing him an article in"The Amsterdam News" regard Hughie's demotion, andHughie asked Berg what he thought about it. Berg re-sponded that he was impressed to see it in that newspa-per; that he would expect to see it in "The Enquirer nextto the article on the woman that gave birth to the threeheaded boy." Berg denies ever hearing Evans commenton the article, and does not remember if Evans was evenpresent.Leo Alexander, a former employee of Respondent,was called to testify by the General Counsel. He statedthat he had been employed as a mail clerk from Febru-ary 1979 to March 1986 when he resigned. He testifiedthat in November 1985, he and the other employeesasked Hughie to contact the Union; that he attendedthree or four union meetings, as did most of the employ-ees; and that he signed a union card. Alexander claimedthat Berg called him into his office in January 1986 andinquired of him why he joined the Union. Contrary toBerg's statement that the Union was no good, Alexandertold Berg that he thought the Union could help the em-ployees. That was the extent of the conversation as Alex-ander could recall. Alexander further testified that onthree or four occasions between December 1985 andMarch 1986, Berg would inquire of the employees if theywere going to a union meeting or talking about a unionmeeting. Also, Alexander stated that right before theelection Berg told him that if the Union came in the Re-spondent would close and move and not hire the sameemployees. Berg is also alleged to have told Alexanderjust before the election that if the Union comes in, he,Berg, would have to be very strict with the employees.Alexander further stated that just before the election heoverheard Berg tell Evans, when the latter asked abouthis raise, "let the Union come in let the union give it toyou."Regarding Hughie, Alexander testified that back inSeptember 1985, Berg told Alexander to keep away fromHughie because he is a troublemaker, and to discuss hisbusiness with Berg. In a later conversation in the samevein, Berg is alleged to have told Alexander, regardingHughie, "if you need help come talk to the horse's headnot the horse's rear end."On cross-examination, Respondent elicited the fact thatAlexander had been included in Andujar's unfair laborpractice charge against Respondent, but that Alexander'scharge had been dismissed by the Region. Also, oncross-examination, Alexander admitted that Berg's inter-rogation whether the employees was going to a unionmeeting, occurred when the employees were either leav-ing for the day, on a break, or standing around talking.Alexander also admitted, on cross-examination, that hegot a $15-wage increase in January 1986. Further, thereis no mention in Alexander's affidavit to the LaborBoard about Berg's alleged remark telling Alexander to"talk to the horse's head." In addition, no reference ismade in the affidavit as to Berg interrogating employeesregarding their union activity, and no mention is madeabout Berg's alleged threat to close the premises andmove if the Union gets in, or be more strict with the em-ployees.13Berg testified that from time to time Alexander wouldcome into his office and they would "shoot the breeze."Berg denies ever askmg Alexander if he joined the" R. Exh 18.12 Gordon confirms this testimony.12R Each. 21. , ALCOHOLICS ANONYMOUS WORLD SERVICES587Union, but states that Alexander told him he joined be-cause he was looking for job security and a better wage.Berg said that he heard rumors from Alexander andother employees that Respondent was moving, and so hechecked it out with his superiors. On being told that therumor was not true, Berg related the information to theemployees. Berg denies telling Alexander that therewould be strict enforcement of rules if the Union camein.D. The 8(a)(1) AllegationsInterspersed throughout the evidence presented abovewith regard to Andujar and Evans is all the 8(a)(1) con-duct alleged to have been engaged in by Respondent.Specifically, the General Counsel alleges the following:1.Berg instructed both Evans and Alexander notto associate with Hughie.2.Berg interrogated employees about their unionactivity.3.Berg threatened employees with the loss ofwage increases, with more onerous working condi-tions, and with a shutdown and move of Respond-ent's premises if they continued to support theUnion.4.Berg intimated that the employees' union ac-tivities were under surveillance.5.Berg castigated Andujar for being disloyal andthreatened him with discharge.Analysis and ConclusionsThe consolidated complaint in this proceeding raisestwo areas of concern. The first relates to the preelectionperiod and focuses on the alleged independent violationsof Section 8(a)(1) of the Act, through which Respondentallegedly sought to induce its employees to refrain fromsupporting the Union. The second relates to the postelec-tion period with the focal point being the claim that Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging Evans and Andujar in reprisal for their par-ticipation in union activity.Before responding to either of these two areas of con-cern, I believe it is essential that I draw some conclu-sions from the uncontroverted evidence before me. Thebackground of this case leaves no doubt in my mind thatRobert Hughie was the guiding force in attempting tobring the Union onto the Respondent's premises, andthat it was Hughie's animosity toward Berg that createdthe dissension among the employees. Hughie had been incharge of the shipping and receiving department foralmost 10 years when, out-of-the-blue, so to speak, Bergwas hired by Respondent, and Hughie in his own mindwas relegated to an underlying position. I say in his ownmind because actually many of the duties he had previ-ously done were still his to do, but he chose rather toabdicate his responsibilities in his anger toward Berg.And so, from April to October 1985, Hughie's resent-ment for Berg grew worse, many verbal altercationstook place between the two, and, eventually, Hughiesought out the Union. He was the one who first contact-ed the Union; he was the one who obtained the Union'sauthorization cards; and he was the one who the unionpresident came to see on Respondent's premises. The evi-dence further shows that after holding three or fourmeetings at the Union's office, attended by practically allthe unit employees, all of whom signed cards, the Unionfiled its petition and a Board hearing was held at whichHughie testified on behalf of the Union. No other unitemployee is ever mentioned by name to show that hewas an ardent, active union supporter. As Hughie andthe parties to this proceeding chose to settle whateverclaims Hughie had, I am left to determine whether Re-spondent, minus Hughie's assertions, violated the Act.Looking first to the discharges of Evans and Andujar,I am faced with the question of whether the GeneralCounsel has presented sufficient evidence to find thatRespondent has violated the Act. The keystone of prov-ing a violation requires the finding of an unlawfulmotive. And usually, the essential elements needed tomake such a finding are knowledge on the part of Re-spondent that the employees engaged in union activity,and that the discharges occurred because of that activity.Because only discriminatory conduct, which is motivatedby union animus, violates the Act, it is essential that theGeneral Counsel prove Respondent's unlawful motiva-tion in order to fmd a violation of the Act. As always, anemployer has the right to discharge employees for goodcause, which is related to the maintenance of order andefficiency on his premises. As stated in Wright Line,"when employees are discharged for both legitimate andillegitimate reasons, the General Counsel must make aprima facie showing that the employees' protected activi-ty was a "motivating factor" in the employer's decision.The burden then shifts to the employer to show that thesame discharge action would have taken place even inthe absence of the protected activity. It is my belief thatsuch was the case here.In the instant proceeding, the General Counsel has at-tempted to show that Respondent's knowledge of Andu-jar's union activity so angered and disturbed Respondentthat the latter chose to discharge Andujar because of it.The General Counsel contends that because Berg soughtout Andujar to get him to work for Respondent, Bergexpected an allegiance from Andujar to him rather thanto the Union. On the other hand, Berg, while practicallyadmitting that he knew that Andujar signed an authori-zation card for the Union, claims that Andujar's dis-charge was brought about by a combination of Andujar'sinsubordination and use of vulgar language. This is cor-roborated by the testimony of Cubelo. I credit Berg andCubelo. In the first place, because of the fact that Bergdenies it and it does not appear in Andujar's affidavit, Ido not credit Andujar when he says that Berg interrogat-ed him regarding whether he attended union meetings,or where the meetings were held, or who else attendedthe meetings. At the most, Berg's knowledge that Andu-jar signed a union card comes from the fact that Andujarvolunteered that information to Berg. In addition, andfor the same reason, I do not credit Andujar when he ac-cused Berg of threatening to discharge him before any14 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cu-. 1981), cert.denied 455 U S. 989 (1982). 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother employee. As for the accusation that Berg calledAndujar a traitor, and Berg acknowledging that he didon one occasion, I attribute that remark to the fact thatAndujar was standing next to Hughie, Berg's archenemy, with Hughie's arm around Andujar, and I findthat that remark was made at the time, not because An-dujar had signed a card for the Union, but because Bergviewed Andujar as having given up his allegiance to himand switched it to Hughie.Contrary to the General Counsel's contentions, there isthe uncontroverted testimony of both Berg and Cubelo,which I credit, pointing up Andujar's propensity to usevulgar language on the job. Such actions by Andujardrew a stern rebuke from Berg by way of a warningletter in March 1986, and Cubelo testified to a later inci-dent in the same vein. Andujar's lame excuse was that allthe employees from time to time used curse words.Then, the climax occurred on April 22, 1986, whenAndujar refused to perform a duty asked of him byGiorgio. Here, I credit Berg who witnessed the incidentand testified as I quoted above. Andujar's language wasatrocious and his refusal to perform an assigned task wasinexcusable.Under the circumstances, I do not find, as the GeneralCounsel argues, that the facts and inferences to be drawnshow that the underlying basis for Andujar's dischargewas Respondent's hostility to Andujar's union activities.Rather, I find that Respondent discharged Andujar be-cause of his insubordination and his use of vulgar andatrocious language after being warned.In the case of Evans, the evidence is even more dam-aging to the General Counsel's case. The General Coun-sel seeks to link a series of unrelated incidents involvingHughie, with a minimal amount of union activity onEvans' part, in order to come up with a discriminatorydischarge based on union activity. In fact, Evans' con-versations with Hughie greatly annoyed Berg, not be-cause of a fear that they were secretly engaged in dis-cussing union affairs, but because Berg was so opposedto Hughie and his action toward Berg, that he did notwant any of the employees to have anything to do withhim Hughie had become a thorn in Berg's side, andBerg was at a loss how to handle it. Therefore, any actof friendship by any employee toward Hughie was an actof disloyalty against Berg, and that is the way Berg sawit." It had nothing to do with Evans' union activity ofwhich there was very little. True, he signed a card; sodid all the other employees. True, he attended unionmeetings; so did all the other employees. That was thefull extent of Evans' union activities. The only interroga-tion of Evans by Berg that I credit is Berg's questioningof Evans regarding his conversations with Hughie. Cred-iting Berg, I do not believe that Berg questioned Evansregarding his union activity.In addition to annoying Berg by his conversationswith Hughie, Evans became quite lax on the job. InMarch 1986, Evans was given a verbal warning by Bergfor sleeping on company time, taking unauthorized15 It was these actions by Evans that prompted Berg to issue bothverbal and written warnings to Evansbreaks, and excessively using the phone for personalOn July 18, 1986, Evans came to work late, wascaught sleeping on company time, and left early withoutnotifying any superior. These acts resulted in his dis-charge. I fmd that the action taken by Respondent wascompletely justified. It was not done for discriminatoryreasons nor was it a pretext to conceal a proscribedmotive. Evans' minimal union activity had nothing to dowith his discharge. While Evans may have been a satis-factory employee during 1985, which was sufficient towarrant him a raise in January 1986, from that point onhe allowed himself to become lax and inefficient. Therecord shows that Respondent issued both verbal andwritten warnings to Evans, and finally had no alternativebut to discharge himAccordingly, I fmd that Respondent was justified indischarging Andujar and Evans for engaging in conductunprotected by the Act, and not because of their unionactivity as alleged in the amended consolidated com-plaints. I fmd that Respondent would have acted in thesame manner even in the absence of the two employees'union activity, and therefore I shall dismiss those allega-tions.The 8(a)(1) AllegationsThe General Counsel contends that Berg instructedEvans and Alexander not to associate with Hughie, andthat that instruction constituted a violation of the Act.The question, however, is whether that instruction wasto prevent the employees from engaging in protectedunion activity or to prevent them from socializing oncompany time. As I have stated above, I find that Berg'sadmonishments to the employees were based solely onhis desire to isolate Hughie, not because Hughie was theprincipal union activist, but because of Berg's personalfeud with Hughie. Moreover, the General Counsel of-fered no evidence to show a connection between Berg'sremarks to the employees and Hughie's union activities.Under the circumstances, I do not find that Berg's con-duct constituted a violation of Section 8(a)(1) of the Act.Berg was alleged to have interrogated and threatenedemployees regarding their union activities, and to haveintimated that their union activities were under surveil-lance. These accusations were elicited from Andujar,Evans, and Alexander, and yet not one of these witnessesincluded these allegations in his affidavit to the Board.On the other hand, Berg emphatically denied the allega-tions. In judging the credibility of the witnesses beforeme, I must say that Berg impressed me as a frank andhonest witness. When questioned about his calling Andu-jar a traitor, Berg readily admitted that he did that onthe one occasion when he saw Hughie standing with hisarm around Andujar. Berg also admitted that one timewhen the employees were leaving for the day he face-tiously asked if they were going to a union meeting.However, this did not constitute interrogation within themeaning of the Act. Respondent was fully aware of the16 These wariungs were memorialized by memo from Berg to Grant.See R. Exh 28, dated March 13, 1986 ALCOHOLICS ANONYMOUS WORLD SERVICES589existing union activity in the department, but I do be-lieve that at no time did anyone from management ex-press a direct animus toward any of the employees. Atmost, Berg's remark regarding a union meeting wasmerely a rhetorical question. In my overall view of thesituation, I fmd that Berg did not violate the Act as al-leged by the General Counsel.One final 8(a)(1) allegation accuses Berg of castigatingAnclujar for being disloyal and threatening to dischargehim because of it. Having credited Berg, I find. that Bergdid on one occasion, as stated above, castigate Andujar.But I find that the rebuke to Andujar had nothing to dowith his union activity. He remonstrated with Andujarbecause of the latter's expression of friendship forHug,hie. I find that he never threatened ,Andujar withdischarge because of it.Under all the circumstances in this case, I shall dismissthe amended consolidated complaint in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce asdefined in Section 2(6) and (7) of the Act.2.Respondent has not engaged in any violation of Sec-tion 8(a)(1) and (3) of the Act as alleged in the amendedconsolidated complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed17ORDERIt is recommended that the amended consolidatedcomplaint be dismissed in its entirety.17 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.